    Case 2:19-cv-10766-GGG-MBN Document 119-5 Filed 06/15/20 Page 1 of 5

ELLYN J. CLEVENGER
ATTORNEY AT LAW



Kim M. Boyle
Brandon E. Davis
Rebecca Sha
PHELPS DUNBAR, LLP
365 Canal Street, Suite 2000
New Orleans, Louisiana 70130-6534

                                          May 11, 2020

               RE:     SHANNON REEVES V. CITY OF NEW ORLEANS, ET AL.; IN THE
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                       OF LOUISIANA; CIVIL ACTION NO. 19-10766; SECTION “T”;
                       JUDGE GUIDRY; MAGISTRATE DIVISION 5, MAGISTRATE
                       JUDGE NORTH)

                       (CONSULTATION/DEFICIENCIES IN ANSWER)

                       (PLAINTIFF’S FIRST SET OF INTERROGATORIES DIRECTED TO
                       INDIVIDUAL DEFENDANTS REPRESENTED BY YOUR OFFICE)

                       (PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
                       DOCUMENTS DIRECTED TO INDIVIDUAL DEFENDANTS
                       REPRESENTED BY YOUR OFFICE)

Dear Ms. Boyle:

       Consistent with the Magistrate’s rules, please consider this my attempt to obtain
reasonable answers to the discovery tendered by your clients/the individual defendants
represented by your office. This letter differs from the letters tendered to you regarding the
Defendant City’s responses. In the context of the individual defendants, the responses are not
merely deficient - I do not see any answers to the interrogatories, nor do I see any responses to
requests for production of documents. I have set out a representative sub-set of objections posed
in order to address the same.
       Even with your objections, I believe this consultation is necessary in light of the Court’s
rules. For clarification and simplification purposes: Is it your position your clients should not
answer any discovery pending the motions to dismiss?
       I would like to discuss the above issues during our conference on Wednesday.

                                                                       PLAINTIFF'S EXHIBIT 5
                                         1115 Moody Avenue
                                      Galveston, Texas 77550
                                            409.621.6440
                                     ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-5 Filed 06/15/20 Page 2 of 5




                                  ________________________

                   Subset of Objections Posed by Individual defendants to
                            Plaintiff’s First Set of Interrogatories
       Defendant objects to the interrogatory on the basis that it is premature in light of
       the pending Motion to Dismiss Complaint (R. Doc. 27) and Motion to Dismiss
       First Amended Complaint (R. Doc. 78). Specifically, Defendant maintains that Plaintiff
       has not stated any claims against [him/her] in the Complaint or the First Amended
       Complaint, and [she/he] is not a proper party to the Complaint or the First Amended
       Complaint. Plaintiff has conceded all claims against Defendant under Title VII and
       ADA. Plaintiff’s remaining claim against Defendant under Section 1983 does not
       expressly assert that Plaintiff is suing Defendant in [ her/his] individual capacity. To
       the extent Plaintiff is suing Defendant in [her/his] individual capacity,[she/he] is
       protected by the doctrine of qualified immunity. To the extent Plaintiff is suing
       Defendant in [her/him] official capacity as a public official of the City of New Orleans
       (the “City”), it is deemed to be a suit against the City and therefore redundant and
       subject to dismissal.

       Defendant also objects to the interrogatory as overbroad, onerous, and unduly
       burdensome on the basis that it seeks information concerning [her/him] entire
       employment history, including start dates, “promotions, duties, and responsibilities in
       each position,” which is neither relevant to any party’s claim or defense nor proportional
       to the needs of the case.

       Defendant also objects to the interrogatory as overbroad because it seeks information
       concerning [her/him] employment history during an over broad period of time and is not
       limited to the time frame relevant to this case (2014-2018). Defendant also objects to the
       interrogatory because the information it seeks is not relevant to Plaintiff’s claims
       against Defendant under Section 1983.

       Defendant expressly reserves the right to amend and/or supplement the response to this
       interrogatory.
                        Response to Objections and Non-Answer:

        Plaintiff disagrees with the Defendant’s characterization of the discovery requests as
premature. First, the current scheduling/docket control order does not stay the discovery pending
resolution of the Defendants’ motions; and Defendants have neither requested nor been granted a
protective order allowing stay of responses pending such resolution. Your argument - that


                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                        ellynclevenger@gmail.com
                                                    2
    Case 2:19-cv-10766-GGG-MBN Document 119-5 Filed 06/15/20 Page 3 of 5




Plaintiff’s submission of discovery requests is premature – would only have merit if one of
these had taken place.
       Second, if you will recall, after presentation of the Motion for Leave to Amend, aside
from the issue of whether a Motion for Leave was even necessary, the Magistrate/Court indicated
that it tended to agree with the Plaintiff’s recitation of the law as to why the amendment was
permissible (referring to the memorandum submitted by the Plaintiff on February 4, 2020 (doc.
57-3)). Given the Court’s stated position, and filing of the Plaintiff’s amendment, discovery as to
the individual defendants is appropriate and proper at this juncture.
       If it is your position that the Defendants will not respond at this time, pending
resolution of the motions, I appreciate your saying so. I believe your arguments in support
of refusal to respond (prematurity and immunity) are misplaced and will l ikely both need to
be addressed by the Court; I would prefer not to waste time so doing.
       As an additional note, and as set forth in the Plaintiff’s memorandum at Doc. 44, this case
is not yet at the summary judgment stage, and a dispositive rendering is inappropriate. This case
is fact-intensive in nature. In order to provide the contextual understanding of the relationship
between the alleged facts and the law, discovery is necessary; dismissal under an immunity claim
would be improper and is not the proper remedy. Accordingly, your acting under the
assumption that your motions will be granted is not only improper from a procedural
standpoint, it is also not substantively warranted.
       Finally, your continuous objections regarding timeliness and immunity are
tautological. In other words, what you are essentially saying is 1. Defendants are immune,
because the Plaintiff cannot prove that they are not immune, but also 2. the Plaintiff is not
entitled to discovery to prove that the Defendants are not immune, because the Defendants
are immune. This is both illogical and implausible.
       I have not herein addressed objections as to overbreadth and vagueness; however I
will do so after we have addressed my inquiry with regard to individual defendants’
position – as to whether your position is that no individual defendants will provide answers
to discovery pending the motion to dismiss. If this is your firm position, there is no need to
address the arguments as to overbreadth and vagueness at this time.
                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                         ellynclevenger@gmail.com
                                                    3
      Case 2:19-cv-10766-GGG-MBN Document 119-5 Filed 06/15/20 Page 4 of 5




        Thank you for your prompt attention to this matter.
                                                Best regards,



                                                Ellyn J. Clevenger

EJC/files

ALL COPIES FORWARDED BY EMAIL TRANSMISSION ONLY

cc:     Wendy Manard
        Energy Centre: 1100 Poydras Street
        Suite 2610
        New Orleans, Louisiana 70163

        Shannon Reeves

        William L. Goode
        THE GOODE LAW FIRM, LLC
        P. O. Box 3366
        Lafayette, Louisiana 70501

        Raymond C. Burkart, Jr. (#3673)
        Attorney at Law
        321 N. Florida Street, Suite 104
        Covington, Louisiana 70433

        Eric Hessler
        Attorney at Law
        2802 Tulane Avenue
        New Orleans, Louisiana 70119




                                            1115 Moody Avenue
                                           Galveston, Texas 77550
                                                409.621.6440

                                             1100 Poydras
                                              Suite 2610
                                      New Orleans, Louisiana 70163
                                             504.585.7777

                                       ellynclevenger@gmail.com
                                                     4
Case 2:19-cv-10766-GGG-MBN Document 119-5 Filed 06/15/20 Page 5 of 5




                              1115 Moody Avenue
                             Galveston, Texas 77550
                                  409.621.6440

                                 1100 Poydras
                                  Suite 2610
                          New Orleans, Louisiana 70163
                                 504.585.7777

                           ellynclevenger@gmail.com
                                       5
